16-2019-CC-004131-XXXX-MA Div: CC-G
Case 3: 19-cv-00558-TJC-PDB = Docurtent 3 Fitet 8540/49 —Page-1 of.8.Rage|D_3: 1 ="
- 7 ¢ $

 

iling # 86956851 E-Filed 03/26/2019 11:06:20 AM a

IN THE COUNTY COURT, FOURTH i
' |

JUDICIAL CIRCUIT, IN AND FOR J
DUVAL COUNTY, FLORIDA
DEJA KNOWLTON, Cae,
Case No.:
Plaintiff,.:. .. . ‘Diviston: (1. Pu cue ot 4, 3
{
vs. Tha gee Mais Velutecw Tee lov ow 4 an fs
tat
CONSUMER DIRECT -FOR. FLORIDA, LLC; ah take: Se i.
— . " de
=Defendant:. Meir tg tt EM. re us ~. Ran tee Lp hn EG 7

 

/

lm nig TT hed ME a a da ta oe Det eae a
COMPLAINT FOR DAMAGES AND DECLARATORY: AND INJUNCTIVE RELIEF. a
. i~ , 1,

tomer,

 

Plaintiff, Deja Knowlton, “by and “through ‘the undérsigned ‘,
attorneys; comes now ‘and ‘sues -Defendént;’ Consiiméz’ Direct for” F
Florida, LLC., and‘alleges as follows? “vis- thoy steko ws t

1. This: ist 4n- action “for ‘damagés;' ‘déclardtory'didat <<.

injunctive relief ‘where the'.total damagés;‘‘including
|

liquidated. damages; for :Plaintiff exceeds °$5,.000,) but

idoes not exceed.$15,000, -EXCLUSIVE OF -ATTORNEYS ‘FEES

Loge

:

:
‘,
'
r
}
t
{

“AND COSTS. 7, f°

 

2. This is an action “for damages, declaratory ‘and
injunctive relief due to Defenddnt’s failure in the to
pay legally:.required minimum wages, and “is brought
:pursuant, to 29 U.S.C.. §§ 201-219,:.the Fair Labor -:
‘Standards..Act of 1938, as amended (the “FLSA”), and: for
‘unpaid wages «generally -under Section 448.08, Florida
:Statutes.-

3. This Court is a Court. of competent jurisdiction to hear’

Page 1 of 8

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/26/2019 12:43:19 PM
 

- Ca86"3:19-6V00558-TIC-PDB Docu ent 3 Filed 66/10/49

this cause pursuant to the FLSA, 29.U.S.C.°§ 216(b),..
and to provide any declaratory relief as may be
required pursuant ‘to-the Declaratory Judgment Act, 28 -

U:S.C.°§ 2201-2202. This cause can be removed to the

United States District Court for the Middle District of
| Florida, but any Defendant in any case desiring to do
sO should be awaze of the procedural raquirenents for

resolving “FLSA disputes in ‘the ‘Middle District, which

tet we,
x tee

may be significantly stricter than in this Court and
7 nF 4 OO.

involve substantially increased attorneys Fees, as the

~ . Oe whee? tee

Middie District of Florida, is generally considered ‘to

mo

be among the most stringent courts in the United States

for settlement of FLSA cases. See e.g., Dees Vv: ....,

Hydradry, Inc. 706 F, Supp. 2d 1227. (M.D. Fla. 2010).

At all times relevant, Defendant, Consumer .Direct for.

Florida, LLC, (“CD”), was, and is,..a, foreign limited...

liability company formed .under the laws of Montana, but

duly registered under the. laws of Florida, ..and which

did, and does, .regularly.conduct business in. Duval

County.,Florida, and Plaintiff at all times, relevant. was

employed by CD in,Duval County. CD is in the, business |

of. providing employees who provide in-home care and
assistance to persons.who. suffer.from disability or

infirmary. ..

Page 2 of 8

9” Page’? of 8 PagéID'32 ~*~

  

 
 

Case 3:1.9-cv-00558-TJC-PDB--Decument3.

10.

11.

12.

mite

 

: —Filed-05/10/19--Page 3-ef 8 PagelD-33.-- 4,

All conditions precedent to this action have been met.
Plaintiff at all times relevant was employed by

Defendant as a Caregiver, and her de facto job duties

included that she was required to cook for, :-bathe,

Leese

clean house, provide personal care for, -and otherwise
provide assistance for.Brenda Lozada, a person.with
disabilities who required such car.and attention.
Plaintiff is no longeryemployed by. Defendant.

At all times relevant, ,Defendant .CD..had: gross annual
earnings of at least $500,000. |

At all times material .to.this action, :Defendant ,CD was

an enterprise:covered -by the FLSA-as defined by 29

7 +

U.S.C. § 203. woe ye : ave foe a Moab eo
At all.times material, Defendant. CD had;two or more

employees engaged -in interstate commerce.

At all times. relevant, Defendant. CD was -an:“employer”

under the -FLSA, -and subject to its provisions, pursuant

to 29 U.S.C. § -201,: et seqe our.
At all times relevant,: Plaintiff:-was a non-exempt-..
hourly. employee of Defendant, .as contemplated and ~
defined-by ‘the FLSA and regulations relating thereto,:
and therefore; were required to be paid minimum. wages

as provided by the FLSA.
Plaintiff. was‘hired by Defendant on October 1, 2018, —

and ended. her employ on February 2, 2019.

Page 3 of 8

ce ee ee ene

 
 

Case 3:19-cv-00558-TJC-PDB Document 3 Filed 05/10/19 Page 4 of 8 PagelD 34

13.

14.

15.

16.

During the course of her employ, Plaintiff was to be
paid the sum of $9.24 per hour for hours when she did
cleaning only services for her work for Defendant for
the benefit of Brenda Lozada, and $12.00 per hour for.
hours when she was providing direct care for her.
Between October 1, 2018 and February 2, 2019, Plaintiff
worked for Defendant 40 hours per week (8 hours per
day),-“with 32 hours per.week at the rate of $12.00 per
hour, and 8 hours per week at the rate of-.$9:24 per. .
hour... horn an oct

All together, ‘from October 1 through February 2,
Plaintiff. worked:'a total of 18 weeks, or 72 days (576
hours) ‘at $12.00 per hour,’ and-18 days (144 hours) at
$9.24 per hour. Thus, she should have ‘been. paid a.
total gross pay -of $8,242.56.

However, Defendant repeatedly«refused::to'pay Plaintiff
her full and proper wages.owéd under. different improper
and- illegal claimed justifications for-:not doing so,
all:of‘which were ‘known to:Defendant to be nonsense.
Defendant, for’ instance, contended that the first month
of Plaintiff’s employee’ she was not entitled to’be paid
at all - and was’ required to work.for’ free - because. .
her background check’.was inot completed. “ Defendant then

contended that she’ was not entitled’ to be paid because

the woman she: wasS* providing services for, Brenda

Page 4 of 8

 
 

we ee

Case3119-6V:00558:TIC-PDB Bocument 3 Filed 05/10/19 Page § 5 of 8 PagelD 35

17.

18.

19.

20.

Lozada, objected to her being paid. Any employer knows

t these are invalid and illegal justifications to

tha

deny an employee their earned -wages.

d over and over, .Defendant did

When Plaintiff proteste
which she was

finally -agree to pay her some money of
owed. . However, Defendant .only paid her for some of the
work-she performed’ in January 2019’ and February 2019,

and nothing for October, November and December.

Defendant paid Plaintiff. for :only 165 .hours

Ultimately,
of work at $12.00 per -hour,: and#25, hours of work: she
performed -at' $9.24 per hour. we

As such, Defendant failed and refused-to pay”Plaintifé.-
for.411.hours she worked: at: $12.:00 per hour; and 139

hours at:$9.24,. fora total of -$6;216736:that is‘ owing

“4 ms
os ‘

and unpaid to Plaintiff for her wages~---

Defendant’s failure. to pay Plaintiff entirely.the :wages
she is owed for many weeks of work amounts totati.'
violation by Defendant-of its requirement’ to!pay"her a

as provided.by the FLSA.

“ eo wot
oe hes 4

minimum wage,
Defendant has made no good faith efforts: to ‘comply with

the FLSA, even despite complaints from Plaintiff about

her. unpaid-minimum wages. Defendant knowingly, wilfully
and with reckless disregard’ for the: law carried:out its

illegal practice of failing’.to pay:Plaintiff.” No

employer who fails*to! pay: an* employee entirely for

Page 5 of 8

 

 

 
cee a eee NS ID Pin er tery ener nee wt

depen tee net sate

‘Case 3:19-cv-00558-TJC-PDB Document 3 Filed 05/10/19 Page 6 of 8 PagelD 36

their due wages, for a period of weeks, violates the

FLSA in good faith.
Defendant did not keep accurate time records for the

21.
‘hours that Plaintiff worked, as required by 29 U.S.C
§211 and 29 C.F.R. Part 516.

22. Plaintiff is entitled to recover from Defendant all

minimum wages for.the time -she worked.
in addition.to her actual damages

 

23.°. Pursuant to the FLSA,.
amounts :for. unpaid:regular -and_ minimum. wages, Plaintiff

is entitled to .recover from Defendant an. additional
equal. sum; as liquidated damages, because Defendant had
no good..faith: basis to. not .pay:.the wages that were due

Plaintiff,has retained the undersigned attorneys to

24.
prosecute this cause: on-her. behalf.and is..obligated to
pay them.a reasonable -fee.for- their, services.

25. Plaintiff is, entitled;to recover. from..Defendant her.

reasonable attorneys’:.fees-incurred. in successfully
prosecuting this action, pursuant to. the FLSA,.,and. ;
This Court is required by

Section. 448.08,: Fla. Stat.

the FLSA to award: (must- award, ‘not may award) Plaintiff

her reasonable attorneys: fees’ in, successfully 7
prosecuting this: action,, The. undersigned has not ‘taxed
fees in any court’in the past-decade at less than $330

per hour, and in case :of any default by Defendant, $330

per: hour..is. a- reasonable: hourly rate for the.

Page 6 of 8
Case 3:19-cv-00558-TJC-PDB Document 3.. Filed.05/10/19 Page 7 of 8 PagelD37 «=. |

 

undersigned to charge, subject to any lodestar

multiplier.
ndant continues to improperly pay their current

26. Defe
inimum wages they are owed. |
| |

employees the m

27, Accordingly, this Court should declare that this
1:
t from

practice is improper and should enjoin Defendan

further violations of the FLSA in this regard.
t Defendant: —

meee

WHEREFORE, Plaintiff demands judgment agains

1. For unpaid minimum. and regular wages, plus
2. Prejudgment interest on all unpaid back pay, plus,
An amount equal to the unpaid back pay as

3.
9 U.S.C. § 216(b),

 

liquidated damages pursuant to 2

plus,
Declaring that. Defendant violated the FLSA by

failing to properly pay minimum wages, plus

Enjoining Defendant in the future from violating
the FLSA as to currently employed or similarly

situated employees in the future in the manner at

issue in this action, plus

For all costs connected with and taxable related
to the prosecution of this action, plus reasonable
attorneys’ fees pursuant to 29 U.S.C. § 216(b) and
Section 448.08, Fla. Stat.

JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.

Page 7 of 8

 
 

Case 3:19-cv-00558-TJC-PDB Document 3 Filed 05/10/19 Page 8 of 8 PagelD 38

LAW OFFICE OF DON PINAUD

ALLE

Donald E. Pinaud, Jr.
Florida Bar No. 111694
4069 Atlantic Boulevard

Jacksonville, Florida 32207
(904) 552-5500

(904) 398-1568 (fax)
dp@jaxiustice.com - regular

- and service of process email
Attorneys for Plaintiff

“Page 8 of 8
